SETTLEMENT AGREEMENT

AND

MUTUAL RELEASE

 

THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (this “Agreement”) is made and
entered into, effective as of the date of the last signature affixed hereto (the
“Effective Date”), by and between PuriCore, Inc. (“PuriCore”) a Delaware
corporation, and MISONIX, INC. (“Misonix”) a New York corporation (collectively,
the “Parties”, or each individually, a “Party”).

 

RECITALS:

 

WHEREAS, PuriCore International Limited and PuriCore plc, each affiliates of
PuriCore, and Misonix entered into a Share Purchase Agreement and related
agreements (the “Purchase Agreement”) to acquire the issued shares of Labcaire
Systems Limited, which was a subsidiary of Misonix; and

 

WHEREAS, litigation arose in connection with the Purchase Agreement (the
“Litigation”), and in mutually negotiating the settlement of the Litigation
prior to trial, the Parties entered into a Product License and Distribution
Agreement dated as of July 18, 2011 (which, with its Exhibits and any other
claim of obligation between the Parties, is referred to as the “License
Agreement”) for the purpose of the license and distribution by Misonix of
PuriCore’s Vashe system; and

 

WHEREAS, the Parties dispute certain claims for damages arising from or related
to the License Agreement (the “Dispute”); and

 

WHEREAS, the Parties, in order to avoid the expense, time, and risks of
continuing the Dispute, have reached a full settlement of the Dispute, and wish
by this Agreement to memorialize the terms and conditions upon which the Dispute
and any other claim between the parties will be settled and forever discharged;

 

NOW THEREFORE, in consideration of the premises, the reciprocal covenants
contained herein, and other good and valuable consideration, the receipt,
sufficiency and adequacy of which are acknowledged, the Parties agree as
follows:

 

1.            Termination of License Agreement. The Parties accept and agree
that the License Agreement has been terminated as of the Effective Date of this
Agreement, and, with the exception of any surviving confidentiality obligations
set forth in Section 9 of the License Agreement, the Parties no longer have any
other rights, licenses, or obligations under the License Agreement, including
from obligations otherwise incurred, accrued, or occurring before the Effective
Date.

 

2.            Mutual Release.

 

a.Misonix, for itself and its past, present, and future agents, affiliates,
principals, officers, directors, managers, employees, parents, subsidiaries,
contractors, predecessors, successors, partners, shareholders, attorneys,
assigns, and representatives (the “Misonix Releasors”) hereby releases, waives,
and forever discharges PuriCore and each of its respective past, present and
future agents, affiliates, principals, officers, directors, managers, employees,
parents, subsidiaries, contractors, predecessors, successors, assigns, partners,
shareholders, attorneys, and representatives, including but not limited to
PuriCore plc and PuriCore International Limited (collectively, the “PuriCore
Releasees”) from any and all claims, demands, damages, actions, causes of
action, liabilities, proceedings, suits, or costs (including attorneys’ fees and
court costs) of any nature, whether known or unknown, contingent or liquidated,
and/or mature or not yet mature (the “Misonix Claims”), that the Misonix
Releasors, or any of them, ever had, or may have, against any of the PuriCore
Releasees, including but not limited to (i) any Misonix Claims that in any way
relate to the License Agreement or intellectual property, products, or
technologies sold and/or licensed pursuant to the License Agreement; and (ii)
any Misonix Claims that relate to Note payments due under the Purchase
Agreement.

 



 

 

 

b.PuriCore, for itself and its past, present, and future agents, affiliates,
principals, officers, directors, managers, employees, parents, subsidiaries,
contractors, predecessors, successors, partners, shareholders, attorneys,
assigns, and representatives, including but not limited to PuriCore plc and
PuriCore International Limited (the “PuriCore Releasors”) hereby releases,
waives, and forever discharges Misonix and each of its respective past, present
and future agents, affiliates, principals, officers, directors, managers,
employees, parents, subsidiaries, contractors, predecessors, successors,
assigns, partners, shareholders, attorneys, and representatives (collectively,
the “Misonix Releasees”) from any and all claims, demands, damages, actions,
causes of action, liabilities, proceedings, suits, or costs (including
attorneys’ fees and court costs) of any nature, whether known or unknown,
contingent or liquidated, and/or mature or not yet mature (the “PuriCore
Claims”), that the PuriCore Releasors, or any of them, ever had, or may have,
against any of the Misonix Releasees, including but not limited to any PuriCore
Claims that in any way relate to the License Agreement or intellectual property,
products, or technologies sold and/or licensed pursuant to the License
Agreement.

 

3.            Representation of No Assignment. The Parties expressly warrant and
represent to the other that they have not assigned, pledged, or otherwise in any
manner whatsoever, sold or transferred either by instrument in writing or
otherwise, any right, title, interest or claim that it has or may have by reason
of the above-described matters or any matters arising out of or related thereto.

 

4.            No Admission. This Agreement is not and shall not in any way be
construed as an admission of liability by either Party of any violation of law,
regulation, or contract, with all allegations of liability or damages still
expressly denied by the Parties. This Agreement simply represents the Parties’
agreement to settle their disputed claims to avoid the expense and uncertainty
of litigation.

 

5.            Multiple Counterparts. This Agreement may be executed in multiple
faxed or e-mailed counterparts, each of which shall constitute an original and
all of which shall constitute one agreement.

 

6.            Severability. All of the provisions of this Agreement are intended
to be distinct and severable. If any provision of this Agreement is declared to
be invalid or unenforceable in any jurisdiction, it shall be ineffective in such
jurisdiction only to the extent of such invalidity or unenforceability. Such
invalidity or unenforceability shall not affect either the remainder of such a
provision, to the extent it is not invalid or unenforceable, or any other
provisions hereof, nor render invalid or unenforceable such provision in any
other jurisdiction.

 

7.            Authority to Act. Any person executing this Agreement in a
representative capacity on behalf of either Party hereby represents and warrants
to the other Party that he has the express or implied authority to enter into
this Agreement on behalf of such party which he represents.

 

 

 

 

8.           Jointly Drafted. This Agreement has been fully and freely
negotiated by the Parties, shall be considered as having been drafted jointly by
the Parties, and shall be interpreted and construed as if so drafted, without
construction in favor of or against any party on account of its participation in
the drafting hereof.

 

9.           Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the Commonwealth of Pennsylvania (other than its
principles of conflicts of laws). In the event of any litigation relating to or
arising from this Agreement, the sole and exclusive venue for such litigation
shall be in the United States District Court for the Eastern District of
Pennsylvania, or in such cases where there is no federal court jurisdiction, the
Chester County Court of Common Pleas. The Parties consent to the respective
exclusive personal jurisdiction and venue of the foregoing courts.

 

10.           Entire Agreement Regarding Settlement. The Parties understand and
agree that the terms and conditions of this Agreement constitute the Parties’
full and complete understanding, agreement, and arrangement regarding this
subject matter, with no other or prior agreements, covenants, promises, or
arrangements other than those set forth herein. This Agreement shall not be
amended, supplemented, or modified except by a writing signed by all of the
Parties hereto.

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have caused
their respective authorized representatives to execute this Agreement, effective
as of the Effective Date.

 

 

PURICORE, INC.   MISONIX, INC.                           By: /s/ Michael R.D.
Ashton   By: /s/ Michael A. McManus, Jr.   Name: Michael R.D. Ashton   Name:
Michael A. McManus, Jr.   Title: Executive Chairman   Title: President and CEO  
            Date: October 10, 2013   Date: October 10, 2013  

 

 

 

 